DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2017019674, Yamamoto.  A copy of the English machine translation was supplied by Applicants which will be referenced throughout this Office Action for disclosures and referred to as “Yamamoto”) evidenced by U.S. 2019/0300425, Ikadai (hereinafter “Ikadai”).     
Regarding Claims 1-3, Yamamoto discloses in the abstract in the claims 1-4 and at ¶s 0025, 0030 0038 and 0051 a layered body that is used as a substrate in an organic EL display device like an organic electroluminescent (“EL”) display with optical properties {reading on optical film}, the layered body comprising: a brittle material layer made of a glass substrate that has a thickness of 10-200 μm; and a resin layer that is adjacent to the glass substrate and has a thickness of 10-200 μm {overlapping the range of pending Claim 2}, wherein the tensile modulus of elasticity of the resin layer at 25°C is 1-10000 MPa where the resin layer protects the brittle glass layer.  Ikadai evidences at ¶ 0040 that the elastic modulus (tensile elastic modulus is Young's modulus)).  The afore-described ranges for glass layer thickness, resin layer thickness, and Young’s modulus overlap these ranges for pending Claims 1-2.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, on Claim 3}.  From the forgoing disclosures one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device as in pending Claims 1-3.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of JP 2003248429, Watabe et al, a copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Watabe”.      
Regarding Claim 4, Yamamoto is applied as to Claim 1, however Yamamoto in disclosing an EL display device with a display laminate film with optical properties does not expressly disclose a display panel with the optical film.    
Watabe discloses in the abstract and drawings and claims  an impact resistant film for a flat display panel which prevents the breakage and scattering of a glass panel when receiving an impact and which contributes to the reduction of the weight and thickness of the flat panel display {reading on display panel of an image display device for Claim 4}.  The impact resistant film 10 for a flat display panel is joined to the front glass plate of a flat display panel main body, and is provided with a first layer on the front glass plate side and a second layer 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device where the resin layer protects the glass, where such a laminate optical film with resin having the purpose of protecting the glass substrate from Watabe can be with a display panel combined the similar purposed protecting film of Watabe or substituted for such film on the display panel motivated to have additional protection for the glass.  Furthermore the combination of Watabe and Yamamoto has a reasonable expectation of success because both have films for protection in electronic display devices.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Watabe further in view of JP 2013-184396, Ryosuke et al, a copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Ryosuke”.    
For Claim 5, Yamamoto in view of Watabe is applied as to Claim 4, however Yamamoto as modified does not expressly disclose a display panel as an organic light-emitting diode panel.  .    
Ryosuke discloses in the abstract, claims and drawings and at ¶s 0019, 0035-0036 and Fig 5 providing a protection structure for an image display surface, capable of preventing scattering and damage of an image display device even when it is thin, and to provide a portable terminal including the same.  A protection structure 3 for an image display surface includes a transparent glass panel 31 and a self-repair material layer 32 covering at least one surface of the glass panel 31 and comprising a soft resin material.  The self-repair material layer 32 has viscoelasticity.  The image display device 2 is a device for displaying an image and a video by emitting light based on a signal generated by the electronic component 4. The image display device 2 is electrically connected to the electronic component 4 by electrical connection using a conductive wire, a flexible substrate, or the like. Specific examples thereof include a liquid crystal display device, an organic EL (Electro Luminescence) display device.  In the portable terminal 1, a self-repairing material !layer 32 composed of a resin having high flexibility is positioned on the outermost surface, and an image display device 2 for displaying an image or an image by emitting light is arranged directly under a window 3 for protection made of a transparent material, thereby making it difficult to see coloring caused by a contaminant permeated into the layer 3  With reference to FIG, 5, a reason why a contaminant is difficult to see will be described.  FIG, 5 a shows a state in which the image display device 2 is not 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto as modified with Watabe the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device where the resin layer protects the glass, where such a laminate optical film with resin is with a display panel, as afore-described for Claim 4, where from Ryosuke 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787